DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-4 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The two (2) information disclosure statements (IDSs) submitted on 20 August 2019 and 19 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,609,328 to Swift et al. (“Swift”) (cited by Applicant in IDS filed 20 August 2019) in view of U.S. Pat. No. 5,493,249 to Manning (cited by Applicant in IDS filed 20 August 2019).
Regarding claim 1, Swift discloses an electronic rodent trap (electronic animal trap 120) (Abstract; Fig. 2; Col. 2, line 54 to col. 3, line 7) for electrocuting rodents (Abstract; Col. 2, line 54 to col. 3, line 7; col. 8, line 40 to col. 9, line 3) comprising: 
at least one battery (power supply 184 in battery form) (Fig. 4; Col. 8, lines 34-40); 
a circuit (circuit member 186) (Figs. 3, 6; Col. 8, lines 48-59) for boosting an output voltage of said at least one battery (power supply 184 in battery form) (Fig. 4; Col. 8, lines 34-40), said circuit (circuit member 186) (Figs. 3, 6; Col. 8, lines 48-59) configured to generate an output having a voltage higher than said battery output voltage (Col. 9, lines 19-27); 
killing plates (kill metal plate 170 and metal plate 140) (Figs. 2-5; Col. 8, line 40 to col. 9, line 18) coupled to a transformer (high voltage output transformer) (Col. 9, lines 10-11) for electrocuting a rodent when activated (Abstract; Col. 2, line 54 to col. 3, line 7; col. 8, line 40 to col. 9, line 3); 

However, Swift does not disclose a micro-controller or a multi-stage charge pump driven by a pulse train from a micro-controller.  Nevertheless, Manning teaches a DC voltage amplifying circuit (voltage generator 10) (see Fig. 1) equipped with a multi-stage charge pump (multi-phase charge pump 26) (see Figs. 2, 5) driven by a pulse train (see Figs. 3, 5) that can be used with a microcontroller (Col. 11, line 49); and wherein the higher voltage output of the charge pump (Col. 2, lines 55-57) fully activates the MOSFET even when the output voltage of the at least one battery has dropped to a level insufficient to fully turn on the MOSFET (intended use wherein the increased voltage generated from the charge pump is capable of fully activating the MOSFET even when the battery’s supply levels can not activate the MOSFET).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic rodent trap disclosed in Swift with the micro-controller and multi-stage charge pump driven by a pulse train from the micro-controller taught in Manning in order to allow the battery to be used to power the electronic rodent trap even when the 
Regarding claim 2, Swift in view of Manning teaches the electronic rodent trap as set forth in claim 1 (see above).  Furthermore, Manning teaches that the charge pump includes a plurality of diodes (e.g., transistors Q2 and Q3 act as a diode) (Fig. 6; Col. 9, line 4) and a plurality of capacitors (capacitors C1, C2, C3 and C4) (Fig. 6) configured in a plurality of stages (charge pumps CP1, CP2, CP3 and CP4 each define a stage) (see Fig. 5), each stage being driven in turn to add a voltage supplied to the micro-controller to the battery output voltage (Col. 2, lines 55-57).
Regarding claim 3, Swift in view of Manning teaches the electronic rodent trap as set forth in claim 1 (see above).  However, neither Swift nor Manning discloses or teaches that high-voltage MOSFET requires a gate voltage of approximately 5 volts to partially activate and 10 volts to fully activate.  Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have high-voltage MOSFET require a gate voltage of approximately 5 volts to partially activate and 10 volts to fully activate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 4, Swift discloses a battery-operated (power supply 184 in battery form) (Fig. 4; Col. 8, lines 34-40) electronic rodent trap (electronic animal trap 120) (Abstract; Fig. 2; Col. 2, line 54 to col. 3, line 7) having a transformer (high voltage output transformer) (Col. 9, lines 10-11) coupled to killing plates (kill metal plate 170 and metal plate 140) (Figs. 2-5; Col. 8, line 40 to col. 9, line 18), the trap (electronic animal trap 120) (Abstract; Fig. 2; Col. 2, line 54 to col. 3, line 7) comprising a MOSFET switch (power mosfet IRF741) (Fig. 7; Col. 9, lines 19-39) coupled to the transformer (high voltage output transformer) (Col. 9, lines 10-11) and used to activate the killing plates (kill metal plate 170 and 
However, Swift does not disclose a multi-stage charge pump driven by a pulse train that is generated by a micro-controller, the multi-stage charge pump boosting a voltage input to a gate of the MOSFET so that the MOSFET is fully turned on and a flyback voltage from the transformer is maintained even when the battery voltage has dropped to a level insufficient to fully activate the MOSFET.  Nevertheless, Manning teaches a DC voltage amplifying circuit (voltage generator 10) (see Fig. 1) comprising a multi-stage charge pump (multi-phase charge pump 26) (see Figs. 2, 5) driven by a pulse train (see Figs. 3, 5) that is generated by a micro-controller, the multi-stage charge pump (multi-phase charge pump 26) (see Figs. 2, 5) boosting a voltage input to a gate of the MOSFET so that the MOSFET is fully turned on and a flyback voltage from the transformer is maintained even when the battery voltage has dropped to a level insufficient to fully activate the MOSFET (intended use wherein the increased voltage generated from the charge pump is capable of fully activating the MOSFET even when the battery’s supply levels can not activate the MOSFET).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Nos. 8,024,888 to Wetzel et al.; 6,993,867 to Toyota; 6,735,899 to Anderson et al.; 5,406,742 to Allen; 5,369,907 to Lee; 5,269,091 to Johnson et al.; 5,027,547 to Livshin; 4,780,985 to Coots; 4,497,130 to Fitzgerald; 4,205,480 to Gartner; 4,074,456 to Tidwell; 4,048,746 to Dye; 3,827,176 to Stirewalt; 3,792,547 to Day; 3,468,054 to Levine; 3,388,497 to Levine; 3,243,913 to Carriero; 2,595,130 to Edwards; 2,420,723 to Ratchford; 2,302,787 to Meehan; 3,815,278 to Beaton et al.; and 3,638,348 to Lusk; and U.S. Pat. Pub. Nos. 2009/0102600 to Noe et al.; 2014/0373430 to Knudsen et al.; 2014/0013649 to Rivera; 2012/0240450 to Bucher et al.; 2009/0223112 to Deibert; 2008/0196295 to Oliver; 2006/0123693 to Muller et al.; 2012/0285075 to Lubic et al.; and 2019/0029246 to Kletzli et al. Takano et al.; and U.S. Pat. Pub. Nos. 2005/0035809 to Finney; 2013/0134957 to Hioka; 2018/0004238 to Shen et al.; 2017/0104462 to Frith et al.; 2009/0128098 to Nakajima; and 2013/0195291 to Josefsson relate to voltage boosting and/or gate boosting circuits, multi-stage charge pumps and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643